Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments
Applicant’s arguments with respect to the currently amendment of claim(s) 1-8 have been considered but are moot because a new ground of rejection.  Upon consideration, the new ground(s) of rejection is made over Banerjee et al. US Pub. No. 2013/0310998 in view of Ahmed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9 and 17 recite “which of at least one two microcontrollers is to execute each of the pre-programmed sequences”.   Examiner is unclear with regard to the meaning of the phase “one two microcontrollers”.
Regarding claim 10-16, dependent claims inherit the deficiencies of their respective parent(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US Pub. No. 2013/0310998 (“Banerjee”) in view of Ahmed.
Regarding claim 1, Banerjee teaches a battery-less internet of things (IoT) device [Sensor 10 fig. 1], comprising: 
at least two microcontrollers [control module 14 and processor 34] configured to execute one or more pre-programmed sequences [tasks];
an energy storage [Power Source 18] for storing energy received from an energy harvester, wherein the energy storage can only provide sufficient energy to operate the microcontrollers intermittently [see fig. 2, 4 – operate only when energy is available (examiner added)]; and
[0007] Efficient use of energy resources is desirable. This is particularly true in situations where the energy is supplied by a rechargeable power source. These rechargeable power sources can include components such as a rechargeable battery and an energy collection or harvesting source. The energy collection or harvesting source can include items such as a wind turbine, thermoelectric source, piezo-electric source, or one or more solar panels. The amount of energy that can be delivered by such rechargeable power sources can vary widely and depend on a variety of factors such as, for example, wind speed, time of day, temperature, barometric pressure, the season, altitude, temperature differential, mechanical movement, etc. 

tasks], wherein the at least one flow indicates an order of the pre-programmed sequences [order of sequence is inherent for tasks queue] to be executed and 
[0015] As can be further seen in FIG. 1, the example of energy management system 24 includes a non-transitory storage medium 30 that has a database 32 that includes a queue. Energy management system 24 also includes a processor or control module 34 coupled to non-transitory storage medium 30 to receive instructions and data therefrom and to record data and instructions thereto, as indicated by double-headed arrow 36. Non-transitory storage medium 30 includes instructions that, when executed by processor 34, cause processor 34 to determine a number of periods (P.sub.N) for which a total energy (E.sub.T) is sufficient for a sequence of periodic tasks (E.sub.SPT) and to retrieve a new task (T.sub.N) from the queue of database 32. 

[0023] As can additionally be seen in FIG. 1, energy management system 24 may include a communications module 38 coupled to control module or processor 34 as indicated by double-headed arrow 40. Communications module 38 allows data to be transmitted (wirelessly or wired) from measurement node 10 to one or more remote sites (not shown in FIG. 1). This data can include things such as the status of measurement node 10, one or more measured parameters (e.g., available energy in rechargeable power source 18), etc. Communications module 38 also allows data to be received (wirelessly or wired) by measurement node 10 from the one or more remote sites. This data can include things such as one or more new tasks, an update or change to the instructions on non-volatile storage medium 30, weather forecasts, etc. 

at least one microcontroller is to execute each of the pre-programmed sequences of the at least one flow when it is determined that there is sufficient energy in the energy storage for a microcontroller  [step 122 and 126 of fig. 4] specified to execute a next specified pre-programmed sequence [next new task] of the at least one flow to execute the next specified pre-programmed sequence of the at least one flow [loop of step 126, 128, 124].
[0039] Next method 106 continues by retrieving a new task (T.sub.N) from a scheduler queue of a database, as indicated by block 124, and determining whether the number of periods (P.sub.N) exceeds a threshold for a needed runtime (R.sub.T) for the new task (T.sub.N), as indicated by block 126. If yes, then the new task (T.sub.N) is executed, as indicated by block 128. If no, then method 106 determines whether the new task (T.sub.N) is delayable, as indicated by block 130. If the new task (T.sub.N) can be delayed, then method 106 reschedules the new task (T.sub.N) within the queue of the database, as indicated by block 132. If the new task (T.sub.N) is not delayable, then method 106 determines whether the new task (T.sub.N) is 

Banerjee does not expressly teach which of the at least two microcontrollers are to executed each of the pre-program sequences.
Ahmed teaches a battery-less sensor device includes at least two microcontrollers [first processor and second processor – par. 0034] configured to execute one or more pre-programmed sequences, a sensor to sensor an environmental condition, a power supply system wherein the power supply system includes energy harvesting devices to harvest energy from ambient energy sources for powering one or more components of the sensor device [AB] and can only provide sufficient energy to operate the microcontrollers intermittently [see also fig. 5 – operate only when energy is available (examiner added)].  Ahmed further teaches a sequencer configured to retrieve, from a cloud server, at least one flow, wherein the at least one flow indicates the pre-programmed sequences to be executed. 
[0023] The communication device(s) 220 can include communication circuitry (e.g., transmitter (TX), receiver (RX), transceiver such as a radio frequency transceiver, etc.) for conducting line-based communications with a remote deice such as a USB or Ethernet cable interface, or for conducting wireless communications with a remote device, such as for example through a wireless personal area network, a wireless local area network, a cellular network or wireless wide area network. The communication device(s) 220 can include a ZigBee communication device to provide for RF communication across a network, such as the network(s) 70 in FIG. 1. The communication device(s) 220 can be used to transmit sensor data associated with the environmental condition(s) sensed by the sensor(s) 210, and to receive information including command instructions, software or configuration updates, or other information from a remote device. The command instructions may include, for example, instructions to turn ON or OFF the sensor device 100, instructions to set/reset or control power supply operation (e.g., setting a default ambient energy source for the sensor device 100, switching to a specific energy source from a plurality of the ambient energy sources available at the sensor device 100, switching to back-up battery, switching to only ambient energy sources, etc.), regular or emergency instructions to transmit sensor data associated with one or more or a specific one of the sensors 210, or other command instructions to facilitate operations of the sensor device 100 and the systems of the facility (e.g., the facility 10 of FIG. 1). 

Specifically, Ahmed teaches which of the at least two microcontrollers are to execute each of the pre-programmed sequences when it is determined that there is sufficiency energy in the energy storage.
[0034] The sensor device 100 can be configured to use the available power (such as generated from the ambient energy sources), particularly when limited, to selectively power components or operations according to their energy consumption priority level from a higher priority to lower priority and power availability. For example, in the sensor device 100, the available power is supplied to its components in the following order from a higher priority to a lower priority: (1) a first processor (e.g., a processor of controller 200 in FIG. 2), the one or more sensors and the memory to implement a sensing operation to gather or generate sensor data and/or a storage operation of the sensor data in the memory, (2) the first processor and the communication device to implement a transmission operation of the sensor data to a remote device, and (3) the second processor (e.g., a processor of the smart module 240 in FIG. 2) to implement the dynamic selection feature. The energy pyramid 300 is provided as an example. The sensor device 100 can be configured to implement power control according to more or less than three energy consumption priority levels for different types of operations to be performed by the sensor device 100.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modified the device of Banerjee with the which of the at least two microcontrollers are to execute each of the pre-programmed sequences of at least one task of Ahmed.  The motivation for doing so would has been to further reduce power consumption of a device, when the available power is limited, by implementing a second microcontroller that capable of executing each of the pre-programmed sequences of at least one task at a lower power.   
Regarding claim 2, Ahmed teaches a retention memory [Local Memory 230] configured to retain data associated with execution the flow, wherein the retention memory is continuously powered on [see fig. 2].

Regarding claim 4, Banerjee in view of Ahmed teaches each of the at least two microcontrollers is further configured to: execute at least one of the pre-programmed sequences based on energy available in the energy storage [see fig. 5 – check for energy consumption requirement for sensing operation].
Regarding claim 5, Ahmed teaches each of the at least two microcontroller further includes: a read only memory (ROM) for storing the one or more pre-programmed sequences and the at least one flow. [The memory 204 of the controller 200 is a data storage device that can also store computer executable code or programs, which when executed by the processor(s) 202, controls the operations of the sensor device 100 – par. 0027; Memory can include ROM – par. 0062].
Regarding claim 6, Banerjee each of the at least two microcontroller does not execute a software stored in a non-volatile memory [Module 14 does not execute software stored in Database 32].
Regarding claim 7, Banerjee teaches the sequencer is configured to retrieve a selection of the at least one flow to be executed from the cloud server [see step 124 of fig. 4 – retrieve a new Task from scheduler Queue].
Regarding claim 8, Banerjee/Ahmed does not expressly teach communication between the IoT device and the cloud server is through a gateway, wherein the gateway is connected in a same network as the IoT device.  However, examiner takes official notice such feature is old and well known in the art of wireless communication. 
Allowable Subject Matter
Claims 9-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0020290 to Feng et al. teach  a sensor network that is easy to deploy and substantially maintenance-free is disclosed.  Sensor networks in accordance with the present invention include a base station and at least one sensor node that is operative for monitoring the occupancy of an area and wirelessly communicating information to the base station.  The sensor node includes an energy harvester for converting ambient energy into electrical energy and an energy manager that enables self-powering of the sensor node using only the electrical energy derived from the ambient energy.
US Pub. No. 2016/0231801 to Chandra et al. teach, in response to determining the requisite amount of power will exceed an available amount of power that a battery is capable of providing, resources involved with performing the other tasks having lower priority levels are identified.  Power states of these identified resources are then altered such that the requisite power does not exceed the available amount of power.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115